Title: To Alexander Hamilton from William Short, 22 February 1791
From: Short, William
To: Hamilton, Alexander



Amsterdam Feb. 22. 1791.
Sir

When I had the honor of writing to you on the 17th. I expected that I should have been able to have sent you by this post a copy of the obligation which will be given on the part of the U.S. in consequence of the loan which I then announced to you. The form of the obligation having been delayed, I inclose you at present the prospectus of the loan, original & translation, as it is the basis of the obligation, which I hope still to be able to send you by the next post, so that it may go by the English March Packet.
I am happy to learn that all the letters which I wrote you by the American vessels have at length left the Texel. You will find them prolix but I wished to be as particular as possible as to the objects I presented to you that you might have all the data I could collect in order to form your own judgment on them. My stay here has only served to confirm me in the several communications I then made to you.
The present price of the five p.cent stock of the principal borrowing powers is Emperor 102½. for an 100. U.S. & Poland 99½ to 100. Russia 99 to 99½. Sweden 96 to 97. The 4.p.cent loan of the U.S. with the lottery is 108. In the loan at present contracted for the undertakers are bound not to sell any of the bonds under par viz. 100. with a deduction of ½. p.cent brokerage. This is a prudent regulation to prevent their injuring the market price by selling them at a loss, or which is the same thing by sacrificing a part of their profits on the American bonds in order to raise money on any emergency for other speculations. This they could have been the more enabled to do as they are allowed half a per cent more on this loan than the last, This added to the ½.p.cent less which the bankers recieve on the whole shews that they (the bankers) have 1.p.cent less on this loan than the last. The brokerage is always ½.p.cent.
Many people here have made purchases of the American domestic debt in America & intend recieving their interest there. I should think it probable that most of them would change this stock of 6.p.cent payable in America for the obligations of the U.S. at five p.cent payable here. If you think it adviseable to make such an exchange it would be worth while perhaps to have the offer made. I must observe however that the houses employed here by the U.S. think the holders of these funds would not do it—that is to say in answer to me on that question one of them doubted & the other asserted they would not—still I cannot help inferring from what the same house has told me on other occasions that it is probable many would be glad to make such an exchange. It is true this could have the effect of tending to depreciate the obligations of the U.S. by increasing their number but I should suppose that their increasing resources becoming every day more & more developed here would be sufficient to counteract this tendency. This however is simply an idea that I submit to your consideration.
One of the houses employed here (Messrs. Willink) thinks that some of the States of America might make loans here advantageously. Those which he mentions as being most likely to do it are N. York—Pennsylvania—Maryland—Virginia. The reasons on which his opinion is founded arise from the comparison always made in the minds of the people here between the government of these provinces & of the U.S. As they see that the credit of the province of Holland is better than that of the provinces united, many of them conclude by a false analogy that it should be the same in America. This house thinks that loans proposed here for the States individually could not injure those proposed by the U.S. because they would embrace a different class of money holders. He intends submitting this to some of the states mentioned above & has asked me to certify to the Governor of the State of Virginia that the house may be relied on as to its capital & credit. This is sufficiently demonstrated by its being employed by the U.S. & therefore I see no impropriety in giving them such a certificate. As far as I can judge from former circumstances relative to that state they will not be disposed to make loans abroad; yet I have thought it proper to give you this information as you may possibly combine it with your general system of assuming the State debts so as to make it useful.
Your report for the establishing a national bank has been recieved here by one house & is much approved of by those to whom they have thought proper to communicate it. It is a great misfortune that such papers are not more generally circulated here. There seems to be a strong disposition to take shares in the bank if established by Congress on the basis you propose.
I beg leave to refer you to my letter of to day to the Secretary of State for information of what the national assembly have decided relative to tobacco as an article of Commerce.
I have the honor to be with the most perfect respect & attachment Sir, your most obedient & most humble servant
W: Short
The Honble Alexander Hamilton Secretary of the Treasury.

